
	

114 HR 73 IH: America Realizing the Informational Skills and Initiative of New Graduates Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 73
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To establish a grant program for stipends to assist in the cost of compensation paid by employers
			 to certain recent college graduates and to provide funding for their
			 further education in subjects relating to mathematics, science,
			 engineering, and technology.
	
	
		1.Short titleThis Act may be cited as the America Realizing the Informational Skills and Initiative of New Graduates Act of 2015 or America RISING Act of 2015.
		2.FindingsCongress finds the following:
			(1)According to the Bureau of Labor Statistics, in 2012 the national unemployment rate for individuals
			 ages 25 years and older with a bachelor’s degree was 4.5 percent and 6.2
			 percent for individuals with an associate’s degree. For college graduates
			 ages 18 to 25 the national unemployment rate in 2012 was higher at 7.7
			 percent. Because the typical college graduates leaves college owing an
			 average of $29,400 in student loan debt, a rate that has increased 6
			 percent every year since 2008, the current job market offers exceedingly
			 few opportunities for such graduates to obtain employment at a salary
			 adequate to service their college loan debt.
			(2)There are more than 26 million small businesses in the United States. In the current economic
			 climate, these small businesses are experiencing difficulty in finding the
			 resources needed to increase sales, modernize operations, and hire new
			 employees.
			(3)Recent college graduates need the experience that can be obtained only in the workplace to refine
			 their skills and develop the entrepreneurial qualities that can lead to
			 the creation of new businesses and jobs.
			(4)Existing small businesses and companies will benefit from the information and technology skills
			 possessed by many of the Nation’s recent college graduates.
			(5)Enabling recent college graduates to obtain employment with small businesses benefits the national
			 economy by providing such businesses the human capital and technical
			 expertise needed to compete and win in the global economy of the 21st
			 century.
			3.Establishment of America RISING program
			(a)EstablishmentThe Secretary of Labor and the Secretary of Education shall, jointly, establish a program under
			 which—
				(1)grants are paid to eligible employers to defray the cost of compensation paid by such employers to
			 recent college graduates; and
				(2)grants are paid to recent college graduates to enable such graduates to defray the cost of
			 undertaking further postsecondary courses at an institution of higher
			 education for up to 24 months in subjects relating to mathematics,
			 science, engineering, or technology.
				(b)Terms and conditions
				(1)In generalA grant under this section may be made on such terms and conditions as the Secretary may determine.
				(2)Deferral of Federal student loan obligationsEach recent college graduate participating in the program under this section (by benefitting from a
			 grant awarded under paragraph (1), or receiving a grant under paragraph
			 (2), of subsection (a)) may defer payment on Federal student loans made to
			 the graduate under title IV of the Higher Education Act of 1965 (20 U.S.C.
			 1070 et seq.) for the period of the graduate’s participation in the
			 program.
				(3)Grants to eligible employersWith respect to a grant awarded under subsection (a)(1)—
					(A)an eligible employer—
						(i)may use the grant to defray the cost of compensation for not more than 2 recent college graduates;
			 and
						(ii)shall provide a compensation amount to each recent college graduate participating in the program
			 that is equal to or greater than the grant amount received by the employer
			 for the graduate; and
						(B)the Secretary may not award an eligible employer more than $25,000 per recent college graduate.
					(4)Grants to recent college graduatesWith respect to a grant awarded under subsection (a)(2) to a recent college graduate, the graduate
			 shall be eligible to receive Federal student aid under title IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) without regard to
			 whether the graduate has been or is delinquent on any Federal student
			 loans made to the graduate under such title IV (20 U.S.C. 1070 et seq.).
				(c)DefinitionsIn this section:
				(1)Eligible employerThe term eligible employer means an employer that—
					(A)is a small business concern; or
					(B)is a major corporation that has an operation located in—
						(i)an enterprise zone; or
						(ii)an area in which, according to the most recent data available, the unemployment rate exceeds the
			 national average unemployment rate by more than two percentage points.
						(2)Enterprise zoneThe term enterprise zone has the meaning given the term HUBzone in section 3 of the Small Business Act (15 U.S.C. 632).
				(3)Institution of higher educationExcept as provided in paragraph (3)(B), the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001).
				(4)Major corporationThe term major corporation means an employer that earns an annual revenue of not less than $5,000,000 and employs not less
			 than 50 employees.
				(5)Recent college graduate
					(A)In generalThe term recent college graduate means an individual—
						(i)who has received a baccalaureate or associate degree from an institution of higher education on or
			 after the date that is 24 months before the grant benefitting the graduate
			 is awarded under this section; and
						(ii)who has not previously received any such baccalaureate or associate degree.
						(B)Institution of higher educationIn subparagraph (A), the term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002).
					(6)Small business concernThe term small business concern has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632).
				(d)Authorization of appropriations
				(1)In generalThere is authorized to be appropriated to carry out this Act $100,000,000 for each of the fiscal
			 years 2016, 2017, and 2018.
				(2)AvailabilityFunds appropriated under paragraph (1) shall remain available until expended.
				
